Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/2021 has been entered.
 
As filed, claims 7-10, 12-18, 20, 22-26, and 31-35 are pending, wherein claims 32-35 are new; claims 27-30 are withdrawn; and claims 1-6, 11, 19, and 21 are cancelled.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 10/5/2021, with respect to claims 7-10, 12-18, 20, 22-26, and 31-35, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112(a) new matter rejection of claim 22 is withdrawn per amendments.


The provisional, nonstatutory obviousness-type double patenting (ODP) rejection of claims 7-10, 12-18, 20, 22-26, and 32-35 by co-pending application No. 16/656,526 is maintained because a terminal disclaimer to the abovementioned co-pending application is not filed and approved.

The nonstatutory obviousness-type double patenting (ODP) rejection of claims 7-10, 12-18, 20, 22-26, and 32-35 by conflicting U.S. Patent No. 10,730,870 is maintained because the Examiner finds that claim 1 of the ‘870 patent is drawn to a compound having the structure of PTM-L-ULM, wherein PTM includes a moiety that binds to one of a nuclear hormone receptor, and claim 15 of the ‘870 patent stated that the abovementioned PTM includes an androgen receptor inhibitor.  Although the claims of the ‘870 patent did not explicitly recite the structure of 
    PNG
    media_image1.png
    108
    255
    media_image1.png
    Greyscale
as one of the definitions for the abovementioned PTM, the Examiner, under the guidance in MPEP 804(II)((B)(2)(a), finds that the specification can be used as a dictionary to learn the meaning of a term in the claims, which is “androgen receptor inhibitor” in this instance, in order to interpret the coverage of the compound having the structure PTM-L-ULM.  
In the ‘870 patent, Table 3 of the specification recites exemplary ULM 202, which has the structure of 
    PNG
    media_image2.png
    234
    506
    media_image2.png
    Greyscale
 , and this compound is recited as one of the androgen receptor PROTACs.  The Examiner finds that this exemplified androgen receptor PROTAC can be used to interpret the scope of the abovementioned “androgen receptor inhibitor”, as well as the entire scope of PTM-L-ULM.  MPEP  804(II)((B)(2)(a) also stated that the scope of the claims in patent applications should not be determined solely on the basis of the claim language, but upon giving claims their broadest reasonable construction “in light of the specification as it would be interpreted by one of ordinary skill in the art”.  Accordingly, in light of the abovementioned exemplified androgen receptor PROTAC, the Examiner finds that the scope of the claims of ‘870 patent overlapped with the scope of the instant application and thus, the abovementioned ODP rejection is proper.  Without the filing and approval of a terminal disclaimer, the ODP rejection is maintained.  

The claim objection of claims 7-9 and 18 is withdrawn per amendments.

The claim objection of claims 32-35 is maintained because some of the structures are still blurry and needs to be replaced with legible structure.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

a)	Applicant’s amendment with respect to amended claim 18 herein has been fully considered but is deemed to insert new matter into the claims since the specification as originally filed does not provide support for the newly added subgenus as instantly claimed. 

Contain an extra oxygen and for example, see box below:

    PNG
    media_image3.png
    103
    523
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    142
    485
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    121
    502
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    97
    490
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    229
    311
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    232
    318
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    107
    521
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    98
    490
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    96
    492
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    126
    397
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    166
    436
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    143
    441
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    100
    419
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    101
    386
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    97
    418
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    462
    576
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    101
    389
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    477
    531
    media_image20.png
    Greyscale

Do not have support for the following species in the instant specification:

    PNG
    media_image21.png
    57
    265
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    203
    568
    media_image22.png
    Greyscale


The instant specification and the originally filed claim (i.e. filed 7/28/2017) only provide support for the definitions in paragraph 0134 of the instant specification and thus, having the extra oxygen in the abovementioned species or containing the abovementioned species that is absent in the instant specification is considered new matter.
Adequate written description means that, in the specification, the applicant must “convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the [claimed] invention.”  Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 [19 USPQ2d 1111] (Fed. Cir. 1991).  
See MPEP 2163 regarding the guidelines for the written description requirement: "The proscription against the introduction of new matter in a patent application (35 U.S.C. 132 and 251) serves to prevent an applicant from adding information that goes beyond 
See MPEP § 2163.06 through § 2163.07 for a more detailed discussion of the written description requirement and its relationship to new matter. The claims as filed in the original specification are part of the disclosure and, therefore, if an application as originally filed contains a claim disclosing material not found in the remainder of the specification, the applicant may amend the specification to include the claimed subject matter. In re Benno, 768 F.2d 1340, 226 USPQ 683 (Fed. Cir. 1985). 
Thus, the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed. New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads).”

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

The instant claims are drawn to a compound having the formula of 
    PNG
    media_image23.png
    123
    392
    media_image23.png
    Greyscale
or pharmaceutical composition thereof.

Claims 7-10, 12-18, 20, 22-26, and 32-35 are rejected on the ground of nonstatutory obviousness-type double patenting (ODP) as being unpatentable over the conflicting claims of the following U.S. patents or co-pending applications.  See Table below.  
		If the conflicting claims are in a co-pending application, then the rejection is a provisional ODP rejection because the conflicting claims have not in fact been patented.
Co-pending Application No./  U.S. Patent No.
Conflicting Claims
Provisional ODP
(Yes or No)
16/656,526

1-15
Yes
10,730,870 
(which was previously application No. 15/074,820)
1-22
No

		
		The analysis employed for an obviousness-type double patenting rejection parallels the analysis for a determination of obviousness under 35 U.S.C. § 103. See MPEP 804; In re Braat, 937 F.2d 589, 19 USPQ 2d 1290 (Fed. Cir. 1991); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). For this reason, the factual inquires set forth in Graham v. John Deere Co., 383 U.S. 1, USPQ 459 (1966) are employed herein.
Graham v. Deere inquires are summarized as follows: (A) Determining the scope and contents of the patent claim relative to a claim in the application at issue; (B) Ascertaining the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue; (C) Determine the level of ordinary skill in the pertinent art; and, (D) Evaluate any objective indicia of nonobviousness.
	(A) Determining the scope and contents of the patent claim relative to a claim in the application at issue – The conflicting claims of the abovementioned co-pending application and U.S. patent is drawn to a compound having the structure of 
    PNG
    media_image23.png
    123
    392
    media_image23.png
    Greyscale
, pharmaceutical composition thereof or method of treatment via the compound thereof.
	(B) Ascertaining the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue - The conflicting claims of the abovementioned co-pending application and U.S. patent described the instant compound in a different Markush structure.
	(C) Determine the level of ordinary skill in the pertinent art - the level of ordinary skill in the art may be found by inquiring into: (1) the type of problems encountered in the art; (2) prior art solutions to those problems; (3) the rapidity with which innovations are made; (4) the sophistication of the technology; and (5) the education level of active workers in the field. Custom Accessories, Inc. v. Jeffrey-Allan Industries, Inc., 807 F.2d 855, 962 (Fed. Cir. 1986). All of those factors may not be present in every case, and one Envtl. Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 696 (Fed. Cir. 1983).
	Based on the typical education level of active workers in the field of organic chemistry, as well as the high degree of sophistication required to solve problems encountered in the art, the Examiner finds that a person of ordinary skill in the art would have at least a college degree in the field related to medicine, chemistry, and/or the pharmaceutical art and at least four years of work experience, i.e. a masters or doctorate level scientist/clinician.
(D) Evaluate any objective indicia of nonobviousness - none
Conclusion - Although the conflicting claims are not identical, one of ordinary skill in the art would recognize that they are not patentably distinct from each other because they are drawn to the same compound having the same therapeutic utility.  As a result, an infringer of a patent issuing from the instant claims would also be an infringer of the conflicting claims of the abovementioned co-pending application and U.S. patent.  
As recited above, the compounds in the conflicting claims of abovementioned co-pending applications and U.S. patent are the instant compounds having the formula of 
    PNG
    media_image23.png
    123
    392
    media_image23.png
    Greyscale
, pharmaceutical composition thereof or a method of treatment via the compound thereof.  However, these conflicting claims may have different Markush structure.
	The unpredictable nature of the chemical arts generally allows an assertion of similarity to be rebutted by a sufficient demonstration of nonobviousness that employs 
    PNG
    media_image23.png
    123
    392
    media_image23.png
    Greyscale
of the instant application. Absent indicia of nonobviousness, the Examiner finds that one of ordinary skill in the art would consider the instant compound forms and that of the conflicting claims of the abovementioned co-pending application and U.S. patent to be equally effective in their objective.
	This rejection is in agreement with the judicially created doctrine grounded in public policy to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.

Claim Objections
Claims 7, 18, 22, and 32-35 are objected to because of the following informalities:  
a)	Regarding claim 7, the claim recites the following chemical structure:

    PNG
    media_image24.png
    151
    392
    media_image24.png
    Greyscale

	Such structure can be clarified by reciting the following:

    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale


b)	Regarding claim 18, the claim recites the following species, which are duplicates and thus, need to be deleted.

    PNG
    media_image26.png
    245
    400
    media_image26.png
    Greyscale
 , 

c)	Regarding claim 22, the claim recites the following species, which is a duplicate and thus, need to be deleted.

    PNG
    media_image27.png
    101
    293
    media_image27.png
    Greyscale


d)	Regarding claims 32-35, some of the structures are blurry and needs to be replaced with legible structure.
Appropriate correction is required.


Allowable Subject Matter
Claim 31 is allowed.

Conclusion
Claims 7-10, 12-18, 20, 22-26, and 32-35 are rejected.
Claim 31 is allowed.
Claims 7, 18, 22, and 32-35 are objected.
Claims 27-30 are withdrawn.
Claims 1-6, 11, 19, and 21 are cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626